Citation Nr: 0701159	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  04-20 639A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of death.  

2.  Entitlement to accrued benefits.  


REPRESENTATION

Appellant represented by:  Elvira Manalo-Apilo


WITNESSES AT HEARING ON APPEAL

The Appellant and Z. M. 


ATTORNEY FOR THE BOARD

J. Kang, Counsel

INTRODUCTION

The veteran had service in the Recognized Guerrillas from 
November 1943 to November 1945 and in the Regular Philippine 
Army from November 5, 1945 through November 19, 1945.  The 
veteran died in August 1990, and his surviving spouse is the 
appellant in this matter.  

By a January 2004 RO decision, the appellant's claims of 
service connection for the veteran's cause of death and 
accrued benefits were denied.  The appellant appealed this 
decision to the Board of Veterans' Appeals (Board).  

The appellant was afforded a personal hearing before the 
undersigned Veterans Law Judge in July 2006.  A transcript of 
that hearing is of record. 


FINDINGS OF FACT

1.  The veteran served with the Recognized Guerrillas from 
November 1943 to November 1945 with additional service in the 
Regular Philippine Army in November 1945.

2.  The veteran died in August 1990, as a result of 
arteriosclerotic heart disease and congestive heart failure.  
Thrombophlebitis of the right lower extremity was noted as 
significant condition contributing to death.  

3.  At the time of the veteran's death, he had no adjudicated 
service-connected disabilities and there was no claim for VA 
benefits pending at the time of his death.

4.   No competent medical evidence has been submitted or 
identified to demonstrate that the veteran's death was 
related to service.

5.  A claim for accrued benefits was not filed within one 
year of the veteran's death.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 1310, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.307, 3.309, 3.312 (2006).

2.  The basic legal criteria for establishing entitlement to 
accrued benefits are not met. 38 U.S.C.A. § 5121 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.1000 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A.
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002). Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her possession that pertains to the claim, in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this 
case, the RO's October 2003 VCAA notice letter was issued 
prior to the initial unfavorable determination in January 
2004.  

The appellant and a neighbor testified at a hearing held at 
the RO before the Board in July 2006.  As such, the appellant 
has been provided a meaningful opportunity to participate 
effectively in the processing of her claims.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

The Board finds, however, that the VCAA is not applicable to 
the present claim for accrued benefits as they involve a 
question of law, and not the facts of the case.  The U. S. 
Court of Appeals for Veterans Claims (Court) has held that 
the VCAA has no effect on an appeal where the law is 
dispositive of the matter.  See Manning v. Principi, 16 Vet. 
App. 534 (2002).

With regard to the appellant's service connection claim for 
the cause of the veteran's death, the VCAA is applicable in 
this matter.  By the October 2003 notice letter the appellant 
was notified of the evidence and information necessary to 
substantiate her cause of death claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Further, she was also 
notified of the necessary criteria and the reasons that her 
claims had been denied, by means of the discussions in the 
January 2004 decision and statements of the case (SOCs) dated 
in May 2004 and August 2004. 

There is no indication of any relevant records that the RO 
failed to obtain.  In fact, the appellant testified that she 
had no additional evidence to submit in support of her 
claims.  Moreover, the appellant does not contend that the 
service as verified by the service department is erroneous in 
such a way as to warrant a further request to the service 
department to verify or re-certify additional military 
service.  See Sarmiento v. Brown, 7 Vet. App. 80 (1994).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Further, the VCAA notice to the claimant did not include all 
of the types of evidence necessary to establish the five 
elements.  However, this case is being denied based on the 
fact that there is no evidence to establish that the 
appellant is entitled to VA DIC and accrued benefits.  
Despite the inadequate notice, the Board finds no prejudice 
to the claimant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the claimant has been prejudiced 
thereby).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant in this case.  Further 
development and further expending of VA's resources are not 
warranted.


Service Connection for the Cause of Death

The appellant applied for VA death benefits in July 2003.  In 
an October 1989 letter from the Office of the Local Civil 
Registrar, it was noted that the records of marriage for the 
year 1939 were destroyed, but that the appellant claimed that 
she was married to the veteran in June 1939.  The appellant 
also submitted an October 1969 Joint Affidavit from two 
witnesses who attended the wedding ceremony for the veteran 
and the appellant spouse.  The Certificate of Death reflects 
that the veteran died in August 1990 from arteriosclerotic 
heart disease and congestive heart failure.  Thrombophlebitis 
of the right lower extremity was noted as a significant 
condition contributing to death.  The veteran had no 
adjudicated service-connected disabilities.  

Turning to the evidence in this case, the Board notes that 
service department records reflect the veteran's Recognized 
Guerrilla service from November 1943 to November 1945 with 
service in the Regular Philippine Army in November 1945.    

There are no service medical records available for review.  
The only evidence that dates back to the veteran's period of 
service is an Affidavit for Philippine Army Personnel 
(Affidavit).  In the Affidavit, there is no evidence of any 
complaints, treatment, or diagnosis of any health problems 
during the veteran's period of service.  

In the February 2004 Certification from the Armed Forces of 
the Philippines Office of the Adjutant General, there was no 
evidence that the veteran suffered from illness of any kind 
during his period of service.  

In July 2006, the appellant testified that the veteran's 
death was complicated by malaria, which she claimed that he 
contracted during military service.  The neighbor witness 
claimed that she knew the veteran in 1945 and that since 
service, he had generalized body weakness and recurrent 
malaria.  Neither the appellant nor her neighbor knew that 
the veteran had heart disease until just prior to his death 
in 1990.  The appellant stated that there were no indications 
of high blood pressure or other symptoms that demonstrated 
the veteran had any heart disease.   

The RO obtained the veteran's terminal health records dated 
in June 1990 and August 1990.  In June 1990, the veteran was 
treated for complaints of sudden dysuria, severe lumbar pain, 
and gastric abdominal pain.  The examiner noted regular heart 
rhythm with no murmur.  X-rays revealed normal abdominal 
intestinal gas pattern with degenerative changes in the 
lumbar spine and pelvic bones.  The veteran's condition was 
noted to have improved and he was discharged.  

In an August 1990 clinical summary, it was noted that the 
veteran was admitted to the emergency room with complaints of 
severe breathing difficulty.  The condition was noted to have 
had its onset a few hours prior to admission with the initial 
gradual onset of breathing difficulty that became 
progressively worse, associated with non-productive cough and 
cold, clammy perspiration.  On physical examination, the 
veteran was noted to be severely dyspneic, cyanotic, with 
cold skin.  He had markedly engorged neck veins, flaring of 
the ala nasi.  Wheezing and rales were noted over both lung 
fields with tachycardia at 115 beats per minute.  The veteran 
had bipedal edema with redness and swelling in the right leg.  
The examiner's impression was arteriosclerotic heart disease 
with severe congestive heart failure.  The veteran was given 
emergency medication but went into sudden cardiorespiratory 
arrest before expiration.  

In January 2004, the RO denied service connection for the 
cause of the veteran's death due to arteriosclerotic heart 
disease with congestive heart failure.  

Based on a review of the evidence in its entirety, the Board 
notes that the claims file reflects no record of any 
complaints, findings, or treatment for any heart disease or 
malaria within one year of the veteran's service or in the 
years immediately after his active service.

In a claim of service connection for the cause of the 
veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 38 
U.S.C.A. § 1110 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.312 (2006).  In short, evidence must be presented showing 
that a service-connected disability is either the principal 
or contributory cause of death. § 3.312.  A service-connected 
disability is the principal cause of death when that 
disability, "singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto."   A contributory cause of 
death must be causally connected to death and must have 
"contributed substantially or materially" to death, "combined 
to cause death," or "aided or lent assistance to the 
production of death."  Id.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veterans who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, including 
cardiovascular disease, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

A chronic, tropical, or prisoner-of-war related disease 
listed in 38 C.F.R. § 3.309, will be considered to have been 
incurred in or aggravated by service even though there is no 
evidence of such disease during the period of service.  38 
C.F.R. § 3.307(a) (2006). 

Under applicable criteria, VA shall consider all information 
and lay and medical evidence of record with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107(b) (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (holding that 
a claimant need only demonstrate that there is an approximate 
balance of positive and negative evidence in order to 
prevail).

In this case, the Board finds that the preponderance of the 
evidence is against the appellant's claim for service 
connection for the cause of the veteran's death.  As noted 
above, the veteran died in August 1990; his certificate of 
death provides that the immediate cause of death was 
arteriosclerotic heart disease and congestive heart failure.  

At the time of the veteran's death, service connection was 
not established for any disability.  Further, the appellant 
has not shown, and the evidence fails to establish, that the 
veteran's claimed malaria was a contributory cause of his 
death as a result of heart disease.  

No competent medical evidence has been submitted to show that 
the arteriosclerotic heart disease and congestive heart 
failure noted on the veteran's death certificate is linked to 
service.  There is no evidence of any heart, respiratory, or 
malaria complaints in service.  

The appellant testified that she did not know the veteran had 
any heart disease, but that he had recurrent malaria and 
generalized body weakness since service.   However, this 
assertion is unsupported by the competent medical evidence of 
record.  There is simply no evidence that the veteran 
contracted malaria in service or that the claimed malaria 
contributed in any way to his death from heart disease.

As such, there is no competent medical evidence that links 
the veteran's death from arteriosclerotic heart disease and 
congestive heart failure to any event in service.  

The Board recognizes the appellant's assertions that the 
veteran's death was the result of service.  Lay statements 
are considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  See Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).  As a layperson, however, 
the appellant is not competent to provide an opinion 
requiring medical knowledge, such as questions relating to 
causation or etiology.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  As a result, her own assertions do not constitute 
competent medical evidence that the veteran's death was 
related to his service.

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for service connection for the 
cause of the veteran's death and that claim is denied.




Accrued benefits

The appellant seeks entitlement to accrued benefits in this 
case.  

Accrued benefits are defined as periodic monetary benefits to 
which an individual was entitled at death based on evidence 
in the file at death and due and unpaid for a period not to 
exceed two years prior to the last date of entitlement (i.e., 
the veteran's death).  38 U.S.C.A. § 5121(a); 38 C.F.R. § 
3.1000(a).  

The veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision.  Jones v. West, 136 F.3d 1296, 
1299-1300 (Fed. Cir. 1998).  In addition, an application for 
accrued benefits must be filed within 1 year after the date 
of death.  38 C.F.R. § 3.1000(c).

In this case, at the time of the veteran's death in August 
1990, service connection was not in effect for any 
disabilities.  As noted above in this decision, the Board has 
denied the appellant's claim for service connection for the 
cause of the veteran's death.

The appellant's claim for accrued benefits was received at 
the RO in July 2003, more than 10 years after the veteran's 
death.  Pursuant to VA law, the claim for accrued benefits 
was untimely.  Id.  Therefore, the appellant has no legal 
entitlement to accrued benefits.

In an issue such as this one, where the law and not the 
evidence is dispositive of the issue before the Board, the 
claim should be denied because of the absence of legal merit 
or the lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, entitlement 
to accrued benefits is denied.





ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to accrued benefits is denied.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


